DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 5, 6, 12, 13, 18, and 19 have been amended.
Claims 5-7, 12-14, 18, and 19 have been examined.
The specification objection in the previous Office Action has been addressed, but is maintained, as discussed below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 8, 2022 has been entered.

Specification
The disclosure is objected to because of the following informalities.  
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Appropriate correction is required. The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which Applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6 and 13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Taking claim 6 as representative, claim 6 recites “wherein the decoded data storage instruction further instructs the element size.” However, claim 5, from which claim 6 depends, has been amended to recite that the instruction is decoded to obtain an element size as an immediate operand.” Thus, claim 6 is broader than claim 5. That is, claim 5 requires that the data storage instruction includes an immediate that specifies the element size. Claim 6 requires only that the data storage instruction “instructs” the element size. Therefore, claim 6 fails to further limit claim 5. Claim 13 includes similar issues and is similarly rejected. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7, 12-14, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2017/0139713 by Gschwind et al. (hereinafter referred to as “Gschwind”) in view of US Publication No. 2017/0322905 by Ould-Ahmed-Vall et al. (hereinafter referred to as “Ould”). 
Regarding claims 5, 12, and 18, taking claim 5 as representative, Gschwind discloses:
 an instruction processing device, comprising: a first register adapted to store a target data address; a second register adapted to store a target data length; a third vector register adapted to store source data (Gschwind discloses, at ¶ [0023], a computer system that includes any number registers that store information. This discloses three registers adapted to store a target address, target data length, and source data.); 
a decoder adapted to receive and decode a data storage instruction, the decoded data storage instruction instructing that the first register is a first operand, the second register is a second operand, and the third vector register is a third operand... (Gschwind discloses, at ¶ [0025], a store instruction that specifies a destination memory address, a length of data to be stored, and a source vector register. While Gschwind does not explicitly disclose a decoder, Gschwind discloses executing an encoded store instruction, such as the stvx1 instruction. This implicitly discloses a decoder that receives and decodes the encoded store instruction. For example, see claim 1, which recites obtaining the store instruction, determining the values of the operands of the store instruction, and performing (executing) the specified store operation.); and 
an execution unit coupled to the first register, the second register, the third vector register and the decoder, and executing the decoded data storage instruction, so as to acquire the target data address from the first register, acquire the target data length from the second register, and acquire the source data from the third vector register, select target data, with a length being based on the element size and the target data length in the source data, from least significant bit of the source data, and store data in the source data at a position with a start address being the target data address in a memory coupled to the instruction processing device (Gschwind discloses, at ¶¶ [0023]- [0028], computer system that executes a store instruction that stores data from a vector source register specified by one operand to a memory address specified by a second operand in the amount specified by a third operand. Length is specified in terms of the number of elements. See, e.g., ¶ [0004]. Length thus depends on the element size, e.g., 4 elements of size 8 bits results in a data length of 32 bits, while 4 elements of size 16 bits results in a data length of 64 bits. Gschwind also discloses, at ¶ [0037] and Figure 4 selecting data in the source data starting with the least significant bits.).
Gschwind does not explicitly disclose wherein the data storage instruction is further decoded to obtain an element size as an immediate operand.
However, in the same field of endeavor (e.g., vector processing) Ould discloses:
specifying element size using an immediate operand (Ould discloses, at claim 12, element size is specified in an immediate operand.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Gschwind’s store instruction to include the element type specification taught by Ould because this modification merely entails a combination of prior art elements (cited above) according to known methods to yield predictable results, which is an exemplary rationale to support a conclusion of obviousness, as per MPEP § 2143.

Regarding claims 6 and 13, taking claim 6 as representative, Gschwind, as modified, discloses the elements of claim 5, as discussed above. Gschwind does not explicitly disclose wherein the decoded data storage instruction further instructs the element size.
However, in the same field of endeavor (e.g., vector processing) Ould discloses:
wherein the decoded data storage instruction further instructs an element size (Ould discloses, at claim 12, element size is specified in an immediate operand.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Gschwind’s store instruction to include the element type specification taught by Ould because this modification merely entails a combination of prior art elements (cited above) according to known methods to yield predictable results, which is an exemplary rationale to support a conclusion of obviousness, as per MPEP § 2143.

Regarding claims 7, 14, and 19, taking claim 7 as representative, Gschwind, as modified, discloses the elements of claim 6, as discussed above. Gschwind also discloses:
wherein the target data length is a number of elements, and wherein the execution unit is adapted to select the target data with a number being the number of elements...from the source data, so as to store the target data in the memory (Gschwind discloses, at ¶ [0027], specifying the vector length. As indicated, e.g., at ¶ [0029], the length refers to a number of elements, as storing partial elements would be disadvantageous.).
Gschwind does not explicitly disclose the length being the element size.
However, in the same field of endeavor (e.g., vector processing) Ould discloses:
specifying element size using an immediate operand (Ould discloses, at claim 12, element size is specified in an immediate operand.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Gschwind’s store instruction to include the element type specification taught by Ould because this modification merely entails a combination of prior art elements (cited above) according to known methods to yield predictable results, which is an exemplary rationale to support a conclusion of obviousness, as per MPEP § 2143.

Response to Arguments
On page 11 of the response filed March 8, 2022 (“response”), the Applicant argues the title objection should be withdrawn in light of amending the title to read, “A METHOD AND DEVICE TO EXECUTE DATA STORAGE INSTRUCTIONS.”
Though fully considered, the Examiner respectfully disagrees. The language is of substantially identical scope as the previous title. Accordingly, the remarks presented in the previous office action (omitted here for the sake of brevity) regarding that title apply to the new title with equal degree. 

On pages 12-14 of the response the Applicant argues that the cited references do not disclose the newly added limitation of the independent claims directed to, “the data storage instruction is further decoded to obtain an element size as an immediate operand.” 
These remarks have been fully considered and, in light of the claim amendments presented in the response, are deemed persuasive. Please see above for new grounds of rejection of the amended claims. Specifically, Ould discloses, e.g., at claim 12, specifying element width in an immediate operand. The manner in which element width is specified is an obvious design choice having a limited number of alternatives, e.g., implicitly (as in Gschwind), in the opcode (as in previously cited Jha), or in an operand (as in Ould). Each of the well-known alternatives can be implemented by those of skill in the art with predictable results. 

On pages 14-15 of the response the Applicant argues, “Jha nowhere discloses or teaches or suggests selection of the data elements, with a length being based on a size of a data element and a target data length in the data, from least significant bit of the data.”
As Jha is no longer cited as teaching this limitation, the Applicant’s arguments are moot. Instead, a combination of Gschwind and Ould is cited. Specifically, Gschwind discloses specifying a vector length. See, e.g., ¶ [0027]. This is interpreted as specifying the number of elements. While Gschwind states that the vector length is the number of bytes, when the elements are byte sized, the number of bytes and elements is equal. Furthermore, Gschwind is directed to handling situations when the number of elements does not match the capacity of vector registers. For example, see ¶¶ [0004]- [0005], which describes the scenario when the number of elements does not match the capacity of storage locations. See also, ¶ [0020]. Gschwind discloses using the specified vector length to address such situations. These situations would be even more problematic if intra-element splitting was contemplated. However, there is no discussion of such aspects. Therefore, the Examiner submits that the disclosed vector length refers to the number of byte sized elements and that this disclosure teaches the claimed target data length. 
As discussed above, Ould discloses specifying the element size in an immediate operand. See, e.g., Ould, claim 12. When the number of elements, as disclosed by Gschwind, is combined with the element size, as disclosed by Ould, the combination discloses the limitation in question. 

On pages 15-17 of the response the Applicant argues, “Gschwind fails to disclose "store the selected target data at a position with a start address being the target data address in a memory coupled to the instruction processing device," as recited in amended independent Claim 5.”
Though fully considered, the Examiner respectfully disagrees. As discussed above, Gschwind explicitly discloses specifying an address in memory where the data will be stored. See, e.g., ¶ [0025]. This address is encoded in the “rADDR” operand of the vector store instruction and discloses the claimed “a start address being the target data address.” Accordingly, the Applicant’s arguments are deemed unpersuasive. 

On pages 17-18 of the response the Applicant argues that the remaining claims are allowable for similar reasons.
Though fully considered, the Examiner respectfully disagrees. The reasons set forth in the remarks and rejections presented above, including those regarding the independent claims, are applicable to these claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN DOMAN whose telephone number is (571)270-5677.  The examiner can normally be reached on Monday through Friday 8:30am-6pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWN DOMAN/Primary Examiner, Art Unit 2183